Title: From George Washington to Brigadier General Charles Scott, 14 December 1779
From: Washington, George
To: Scott, Charles


        
          Dear Sir
          Head Quarters Morris Town 14th December 1779.
        
        I am glad to find by yours of the 16th ulto that you had nearly surmountd the difficulties attending the march of the troops from Petersburg—I have no objection to you proceeding yourself to the southward, which I hope will afford that releif to your disorder, which you expect—You will give the most pointed orders to the Officer who shall be left to bring on the Rear, not to lose a moments time in getting them under march.
        I am confident that you did every thing in your power to promote the public good at as small an expence as possible, and we must in this instance, as in many others, attribute the monstrous nominal sum of Doctor Shores Acct to the unhappy depreciation of our Money. I am &.
      